DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on October 19, 2021 has been carefully considered.  Claims 6-8 and 10-16 are canceled.  Claims 1-4 are withdrawn.  Claims 5 and 9 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is drawn to “A synthesis reactor” (at line 1).  As set forth in Applicant’s disclosure (FIG. 1; paragraph bridging pages 3-4), a synthesis reactor comprises a single elongated reaction tube 4.  Therefore, the recitation of a synthesis reactor comprising “a plurality of synthesis reaction tubes arranged side-by-side” (at lines 3-4) is unclear.  In contrast, as set forth in Applicant’s disclosure (FIG. 2; page 4, second paragraph), a synthesis reactor assembly comprises a plurality of synthesis reactor tubes 4 arranged side-by-side.
	Furthermore, the recitation of “the isobutylene inlet tube, the chlorine gas inlet tube, and the synthesis reaction tube” (at lines 5-6, drawn to respective single tubes) renders the claim indefinite because the claim sets forth plural isobutylene inlet tubes, plural chlorine gas inlet tubes, and plural synthesis reaction tubes (at lines 3-4).
	Furthermore, the recitation of “the isobutylene inlet tube and the chlorine gas inlet tube are connected in a U-shape, and the upper end of the synthesis reaction tube is connected to the U-shaped outer bottom” (at lines 9-11, drawn to respective single tubes) renders the claim indefinite because the claim sets forth plural isobutylene inlet tubes, plural chlorine gas inlet tubes, and plural synthesis reaction tubes (at lines 3-4).
	Furthermore, “the upper end” (at lines 10) and “the U-shaped outer bottom” (at lines 10-11) each lack proper positive antecedent basis because a vertical orientation of the respective tubes has not be set forth in the claim.
	Furthermore, the limitation, “the isobutylene inlet tube and the chlorine gas inlet are connected in a U-shape” (at lines 9-10) is unclear because the claim previously sets forth that “the isobutylene inlet tube, the chlorine gas inlet tube, and the synthesis reaction tube are connected in a tee form” (at lines 7-8).
	Furthermore, the recitation of “the isobutylene inlet tube, the chlorine gas inlet tube, and the synthesis reaction tube” (at lines 12-13, drawn to respective single tubes) renders the claim indefinite because the claim sets forth plural isobutylene inlet tubes, plural chlorine gas inlet tubes, and plural synthesis reaction tubes (at lines 3-4).
	Furthermore, “the cooling surface” (at line 14) lacks proper positive antecedent basis, 
	Furthermore, “the actual reaction volume” (at line 15) lacks proper positive antecedent basis, and it is unclear as to the relationship between “the actual reaction volume” and the volumes of the plurality of synthesis reaction tubes.
	Regarding claim 9, the recitation of “the plurality of synthesis reactors according to claim 5” (at line 2) lacks proper positive antecedent basis because claim 5 (at line 1) merely sets forth “A synthesis reactor” (singular).
	Furthermore, the limitation “comprising cooling jackets of the plurality of synthesis reactors communicated with each other” (at lines 3-4, drawn to plural jackets) is unclear because claim 5 (at line 5) merely sets forth “a cooling jacket” (drawn to a single jacket) wrapped around the plurality of synthesis reaction tubes.  Applicant’s disclosure (FIG. 2; page 4, second paragraph) also only discloses a single cooling jacket (i.e., the same cooling jacket 1, within which the plurality of reaction tubes 4 are arranged side-by-side).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Organ et al. (US 2007/0212267) In view of Benali et al. (US 2009/0142845) and Okamoto et al. (US 10,512,889).
Organ et al. discloses a synthesis reactor (i.e., a micro reactor for performing chemical reactions; see FIG. 4-5; paragraphs [0052]-[0065]) comprising:
210 comprising parallel reaction capillaries 212a, 212b, 212c, 212d), each synthesis reaction tube having a first fluid inlet tube (i.e., a first feed channel receiving a first reagent through an inlet port 242a, 242c, 242e, or 242g, respectively; FIG. 5) and a second fluid inlet tube (i.e., a second feed channel receiving a second reagent through an inlet port 242b, 242d, 242f, or 242h, respectively; FIG. 5);
wherein the first fluid inlet tube, the second fluid inlet tube, and the synthesis reaction tube are connected in a tee form (see the illustrated “tee” at the intersection of the channels in the manifold 238; FIG. 5); and
wherein the first fluid inlet tube and the second fluid inlet tube are connected in a U-shape, and the upper end of the synthesis reaction tube is connected to the U-shaped outer bottom (see illustrated arrangement of the first and second feed channels in a “U-shape” and the connection of the respective upper ends of the reaction capillaries 212a, 212b, 212c, 212d to the curved bottoms of the “U-shape” in the manifold 238; FIG. 5).
	The recitation of the intended use of the synthesis reactor for “high-selectivity 2-methyl-3-chloroallyl” (at lines 1-2), wherein “isobutylene” (at line 4) is supplied via the first fluid inlet tube and “chlorine gas” (at line 4) is supplied via the second fluid inlet tube, do not impart further patentable weight (i.e., structure) to the apparatus claim.  See MPEP § 2114.  The expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Organ et al. (at paragraph [0036], with respect to FIG. 1-3) further discloses,
“The capillary 112 has a generally hollow interior defining a lumen 126 through 116 and product 118 can flow. The inner diameter 122 of the capillary 112 is generally small in relation to its length.  For example, the inner diameter 122 can be generally less than about 1.5 mm or less than about 2.0 mm. In particular embodiments, capillaries 112 having inner diameters 122 of about 200 microns, of about 380 microns, and of about 1200 microns have been found to perform satisfactorily.”
Organ et al. (see FIG. 5) further suggests that the first fluid inlet tube, the second fluid inlet tube, and the synthesis reaction tube all have equal or substantially equal inner diameters.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first fluid inlet tube, the second fluid inlet tube, and the synthesis reaction tube to have a diameter in the range of 0.2 mm to 0.5 mm, respectively, in the synthesis reactor of Organ et al. because capillaries having inner diameters of about 200 microns (about 0.2 mm) and of about 380 microns (about 0.38 mm) were found to perform satisfactorily.  A specific example in the prior art which is within a claimed range anticipates the range.  See MPEP § 2131.03.
Additionally, for a tube having a circular cross-section, the tube will possess a heat exchange area per volume approximately equal to 4/D, where D is the diameter of the tube (i.e., dividing the surface area of a tube by the volume of the tube; see also Applicant’s specification at Examples 1 and 2).  In the case of the synthesis reaction tube having an inner diameter of about 200 microns (about 0.2 mm), the heat exchange area per volume would equal about 20,000 m2/m3.  In the case of the synthesis reaction tube having an inner diameter of about 380 microns (about 0.38 mm), the heat exchange area per volume would equal about 10,526 m2/m3.  The synthesis reaction tube in the synthesis reactor of Organ et al. therefore 2/m3 and 20,000 m2/m3.
Organ et al. further discloses a microwave heating jacket wrapped around the plurality of synthesis reaction tubes that are arranged side-by-side (i.e., a magnetron 232 defining a common treatment chamber 214 within which the side-by-side capillary tubes 212a, 212b, 212c, 212d are arranged; see FIG. 4-5).
Organ et al., however, fails to disclose a cooling jacket wrapped around the plurality of synthesis reaction tubes 212a, 212b, 212c, 212d that are arranged side by side.
Benali et al. discloses a synthesis reactor (see FIG. 1-3) comprising a synthesis reaction tube (i.e., a reaction channel 11; e.g., having a diameter that may be as small as about 0.25 mm, see paragraph [0019]) having a first fluid inlet tube (i.e., an inlet channel 14) and a second fluid inlet tube (i.e., an inlet channel 15), wherein the first fluid inlet tube 14 and the second fluid inlet tube 15 are connected in a tee form (i.e., at a junction 16; e.g., at a T-junction, see paragraph [0019]); and a temperature control jacket (i.e., at an activation zone 22) provided around the synthesis reaction tube 11.  
Benali et al. (at paragraph [0020]) further discloses,
 “… the step of initiating a chemical reaction in the reaction plug comprises application of heat, pressure, microwave radiation, light, or ultrasound to the reaction plug or reagent plug.  In an embodiment of the subject matter disclosed herein, the flow reactor comprises a means of heating the reaction plugs after they meet in the reaction channel.  A heater allows the temperature of the reaction plugs to be discretely controlled. Alternatively or additionally, the temperature of the reaction plug may be controlled by cooling, to control excess heat generated from the reaction plug, or to slow the reaction kinetics to allow a controlled reaction. In a further embodiment of the subject matter disclosed herein, the flow reactor comprises a means of cooling the reagent plugs before they meet in the reaction channel, and the reaction plug in the reaction channel.  It also gives the opportunity to obtain more in-depth data pertaining to reactions and their kinetics.  In certain embodiments, a microwave heater is used, which causes the temperature of organic solvents to rise in preference to that of the fluorous solvents.”
Benali et al. (at paragraph [0064]) also discloses,
“The apparatus further comprises an activation zone 22 situated downstream of junction 18 which may contain a heater, microwave source, ultrasound source, cooler, or an area packed with a solid catalyst bed, for activating the reaction plugs to initiate or otherwise control a desired chemical reaction.” 
In addition, Okamoto et al. discloses a synthesis reactor (i.e., a microreactor; see FIG. 10; column 19, line 63, to column 20, line 67) comprising a plurality of synthesis reaction tubes arranged side-by-side (i.e., ten channels, arranged side by side in a “Low-temperature bath”), each synthesis reaction tube having a first fluid inlet tube (i.e., a respective tube fluidly connected to a “Raw material tank 1”) and a second fluid inlet tube (i.e., a respective tube fluidly connected to a “Raw material tank 2”), wherein the first fluid inlet tube, the second fluid inlet tube, and the synthesis reaction tube are connected in a tee form (i.e., at a “T-shaped mixer”); and wherein a suitable diameter of the channels may generally range from about 0.01 to 1,000 µm (see column 6, lines 59-62).  Specifically, Okamoto et al. discloses the same cooling jacket (i.e., the “Low-temperature bath”) wrapped around the plurality of synthesis reaction tubes that are arranged side-by-side.  Based on Applicant’s disclosure (FIG. 2; page 4, second paragraph), the limitation in claim 9 reciting “cooling jackets of the plurality of synthesis reactors communicated with each other” has been interpreted, as best understood, to mean the same cooling jacket shared by the plurality of side-by-side synthesis reaction tubes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to wrap a cooling jacket around the plurality of synthesis reaction tubes that are arranged side-by-side in the synthesis reactor of Organ et al., on the basis of suitability for the desired chemical reaction to be performed in the synthesis reactor, because the cooling jacket, provided alternatively or in addition to the microwave heating jacket, would enable to the temperature of the synthesis reaction to be further controlled by cooling, in order to control excess heat generated from the reaction or to slow the reaction kinetics to allow a controlled reaction, as taught by Benali et al., and furthermore, the provision of the same cooling jacket for facilitating the temperature control of plural synthesis reaction tubes that are arranged side-by-side would have been conventional in the art, as taught by Okamoto et al.
Response to Arguments
Applicant's arguments filed on October 19, 2021 have been fully considered.  In view of the amendments made to independent claim 5, the rejections under 35 U.S.C. § 102 and § 103 in the previous Office action have been overcome and are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly discovered prior art references to Organ et al. (US 2007/0212267), Benali et al. (US 2009/0142845), and Okamoto et al. (US 10,512,889).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774